Citation Nr: 1741109	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-33 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypercholesterolemia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the United States Army from August 1969 to April 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claims.

The Veteran has requested Board hearing with regard to the issues of entitlement to service connection COPD and hypercholesterolemia.  See November 2013 Hearing Confirmation Letter; February 2014 Certification of Appeal.  Although it is unclear whether the Veteran requests a Travel Board hearing or a videoconference hearing, in any view of the matter, to date, he has not testified at a Board hearing.  Thus, remand is required for clarification of the type of hearing desired, and scheduling of the hearing.  38 C.F.R. § 20.700 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran and/or his representative to clarify whether he wants a Board hearing conducted by videoconference or in person.

2.  Schedule the appropriate hearing before a Veterans Law Judge in accordance with his request.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





